Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Specification
The disclosure is objected to because of the following:
paragraph [0035], lines 4-5, “a loop hole 200” should read “a loop holder” (in order to relate to Claims 8 & 16).
Correction is required.  See MPEP § 608.01(b).

Claim Objections
The following Claim(s) is/are objected to because of the following informalities: 
Claim 1, in line 6, “one clip” should read “one fastener” (in order to relate to Fig. 1);
Claim 1, in line 8, “one fastener” should read “one clip” (in order to relate to Fig. 1);
Claim 17, in line 4, “systems” should read “system”.
Appropriate correction is required.

            
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-13 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pracherstorfer (DE 10311703 A1).

	With respect to independent Claim 1, Pracherstorfer disclose(s): A flag hoisting system (Fig. 1), comprising: a flag pole (1 in Fig. 1) for displaying a flag (11 in Fig. 1), wherein the flag pole is comprised of a length, a top end and a lower end, and the flag is comprised of a first end edge, a second end edge, a first side and a second side (length, ends, edges and sides of 11 in Fig. 1); a first arm positioned adjacent to the flag pole (7 in Fig. 1), wherein the first arm is comprised of at least one clip for attaching the flag to the first arm (16 in Fig. 1); a second arm movable from a first position to a second position (10 in Fig. 1) and comprising at least one fastener for attaching the flag to the second arm (13 in Fig. 1); a rope (6 in Fig. 1); a first pulley provided at a top of the flag pole (4 in Fig. 1); and a second pulley used to reposition the second arm between the first position and the second position (5 in Fig. 1).



With respect to Claim 2, Pracherstorfer teach(es) the system of independent Claim 1. Pracherstorfer further disclose(s): wherein the rope extends generally along the length of the flag pole and is removably attached to a cleat disposed toward the lower end of the flag pole when the rope is not in use (support for 5 in Fig. 1).

With respect to Claim 3, Pracherstorfer teach(es) the system of independent Claim 1. Pracherstorfer further disclose(s): wherein the first arm and second arm are connected to one another via a hinge (8 in Fig. 1).

With respect to Claim 4, Pracherstorfer teach(es) the system of Claim 3. Pracherstorfer further disclose(s): wherein the second arm is pivotable from the first arm at the hinge (Fig. 1).

With respect to Claim 5, Pracherstorfer teach(es) the system of independent Claim 1. Pracherstorfer further disclose(s): wherein the second pulley enables the second arm to be repositioned to a 90-degree angle from the first arm (Fig. 1).

With respect to Claim 6, Pracherstorfer teach(es) the system of independent Claim 1. Pracherstorfer further disclose(s): wherein the second arm comprises a plurality of clips that are repositionable along a length of the second arm (13 in Fig. 1).

With respect to Claim 7, Pracherstorfer teach(es) the system of independent Claim 1. Pracherstorfer further disclose(s): wherein the first arm comprises a plurality of fasteners that are repositionable along a length of the first arm (16 in Fig. 1).

With respect to Claim 8, Pracherstorfer teach(es) the system of independent Claim 1. Pracherstorfer further disclose(s): wherein the second arm is comprised of a loop holder positioned on a distal end of the second arm for securing the rope and to facilitate a movement of the second arm proximate to the first arm (12 in Fig. 1).

With respect to Claim 10, Pracherstorfer teach(es) the system of independent Claim 1. Pracherstorfer further disclose(s): wherein each of the first arm and the second arm are repositionable along the length of the flag pole (Fig. 1).

	With respect to independent Claim 11, Pracherstorfer disclose(s): A bracket system for use with a flag pole (Fig. 1), the bracket system comprising: a first arm (7 in Fig. 1); and a second arm (10 in Fig. 1) pivotally attached to an end of the first arm at a hinge (8 in Fig. 1), wherein each of the first and second arms are comprised of a plurality of clips that are repositionable along each of the first and second arms (13 and 16 in Fig. 1) to support one of a flag, a banner, a pennant, an advertising media, a memorabilia or a combination thereof (11 in Fig. 1), and further wherein the second arm is repositionable between a first position and a second position (Fig. 1).

With respect to Claim 12, Pracherstorfer teach(es) the system of independent Claim 11. Pracherstorfer further disclose(s): further comprising a rope (6 in Fig. 1) and a pulley (4 in Fig. 1) positioned adjacent to the hinge (8 in Fig. 1), wherein the rope and the pulley are used to reposition the second arm between the first and second positions (Fig. 1).

With respect to Claim 13, Pracherstorfer teach(es) the system of independent Claim 11. Pracherstorfer further disclose(s): wherein the second arm is substantially perpendicular to the first arm when in the second position (Fig. 1).

With respect to Claim 15, Pracherstorfer teach(es) the system of independent Claim 11. Pracherstorfer further disclose(s): wherein the bracket system is removably attached to and repositionable about a length of the flag pole (Fig. 1).

With respect to Claim 16, Pracherstorfer teach(es) the system of independent Claim 11. Pracherstorfer further disclose(s): wherein the second arm is comprised of a loop holder positioned on a distal end of the second arm for securing the rope and to facilitate a movement of the second arm proximate to the first arm (12 in Fig. 1).

Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Caulfield (US 3,777,428).

With respect to independent Claim 17, Caulfield disclose(s): A dual flag presentation system (Fig. 7), comprising: a flag pole (44 in Fig. 7) for simultaneously displaying a first flag (27 in Fig. 7) and a second flag (27 in Fig. 7), wherein the flag pole is comprised of a length, a top end and a lower end (Fig. 7); a first bracket systems comprised of a first arm (45 in Fig. 7) and a second arm (26 in Fig. 7) pivotally attached to an end of the first arm (Fig. 7), wherein each of the first arm and the second arm are comprised of at least one clip attached to the first flag (28’ in Fig. 7); a second bracket system comprised of a first rod (45 in Fig. 7) and a second rod (26 in Fig. 7) pivotally attached to an end of the first rod (Fig. 7), wherein each of the first rod and the second rod are comprised of at least one fastener attached to the second flag (28’ in Fig. 7); a rope (31 in Fig. 7); and a pulley system (20, 29 and 50’ in Fig. 7).

With respect to Claim 18, Caulfield teach(es) the system of independent Claim 17. Caulfield further disclose(s): wherein of the second arm and the second rod are repositionable between a first position (Fig. 4) and a second position (Fig. 7).

With respect to Claim 19, Caulfield teach(es) the system of Claim 18. Caulfield further disclose(s): wherein, when in the second position, each of the second arm and the second rod is substantially perpendicular to each of the first arm and the first rod (Fig. 7).

With respect to Claim 20, Caulfield teach(es) the system of independent Claim 17. Caulfield further disclose(s): wherein the pulley system is comprised of a first pulley mounted on a top of the flag pole (29 in Fig. 7), a second pulley mounted adjacent to an intersection of the first arm and second arm (20 in Fig. 7), and a third pulley mounted adjacent to an intersection of the first rod and the second rod (50’ in Fig. 7). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pracherstorfer in view of McCudden et al. (US 6,758,159 B2). 
                
	Regarding Claim 9, Pracherstorfer disclose(s) the system of Claim 8.
Pracherstorfer fail(s) to disclose wherein the first pulley is rotatable 360 degrees about a longitudinal axis of the flag pole. 
However, McCudden et al. teach(es) a system (Fig. 1) including wherein the first pulley is rotatable 360 degrees about a longitudinal axis of the flag pole  (12 in Fig. 8).  Utilizing a rotatable element allows for increased awareness of the flag system.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Pracherstorfer, with the teachings of McCudden et al., for the purpose of increasing awareness of the flag system.

	Regarding Claim 14, Pracherstorfer disclose(s) the system of independent Claim 11.
Pracherstorfer fail(s) to disclose wherein the second arm is substantially parallel to the first arm when in the first position.
However, McCudden et al. teach(es) a system (Fig. 8) including wherein the second arm is substantially parallel to the first arm when in the first position (Fig. 8).  Utilizing second arm in parallel to the first arm allows for increased accessibility to the flag.
                Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Pracherstorfer, with the teachings of McCudden et al., for the purpose of increasing accessibility to the flag.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
                The following reference(s) relate to flag hoisting systems: Burny, Jr. (US 4,554,885); Schillinger (US 2,368,783); Einermann (US 2,225,103).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239. The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457. The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300. 
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-


9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
28 July 2022


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861